Case: 21-30220     Document: 00516233567         Page: 1     Date Filed: 03/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 10, 2022
                                  No. 21-30220
                                                                         Lyle W. Cayce
                                                                              Clerk
   John Price,

                                                           Plaintiff—Appellant,

                                       versus

   International Paper Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            Case No. 5:19-CV-1362


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          After being terminated, John Price sued his employer, International
   Paper Company, for violations of the Family Medical Leave Act (“FMLA”).
   The district court granted summary judgment in favor of International Paper,
   and Price appealed. For the reasons that follow, we AFFIRM in part and
   REVERSE and REMAND in part.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30220       Document: 00516233567             Page: 2      Date Filed: 03/10/2022

                                        No. 21-30220




                                       A. Background
           John Price worked for International Paper, a paper packaging and
   manufacturing company, from 2011 until his termination on August 30, 2018.
   International Paper maintains an “Attendance Policy” that its employees are
   required to abide by. Under the Attendance Policy, if an employee misses
   work, the absence counts as an “occurrence.” If an employee has more than
   three occurrences within a six-month period, a guidance committee is
   appointed, which reviews and determines what action, if any, should be taken
   with regards to that employee.
           From 2017 to 2018, Price incurred several occurrences under the
   Attendance Policy. According to International Paper, Price either missed
   work or left early on seven separate occasions during a twelve-month period.1
   Price alleges that during this period, he suffered “serious medical issues and
   complications,” which frequently required him to be out of the office. Due
   to these medical issues, Price sought and took three separate periods of
   approved FMLA leave: from December 25, 2017 to January 20, 2018; from
   May 8, 2018 to July 16, 2018; and from July 23, 2018 to August 5, 2018.
           At issue on appeal is the third period of FMLA leave. Price asserts
   that he became ill on July 20, left work early, and sought a medical
   certification to support his leave request.             Price’s medical providers




           1
             International Paper cites the following seven dates as Price’s occurrences:
   November 28, 2017; December 22, 2017; February 21, 2018; April 13, 2018; April 24, 2018;
   July 20, 2018; and August 7, 2018.




                                              2
Case: 21-30220        Document: 00516233567             Page: 3       Date Filed: 03/10/2022

                                         No. 21-30220




   submitted information requesting that Price be permitted to take
   “intermittent leave,” and International Paper approved the leave request.
           Price returned to work on August 6.2 On August 7, Price interacted
   with Chad Deas, an Operations Manager at International Paper. Deas told
   Price that he had to go home and could only return with a medical release
   from his doctor. Although Price had taken FMLA-approved leave before, he
   had not been required to provide a medical release to return to work for those
   periods. Because Price was forced to leave work (and did leave) on August 7,
   International Paper contended that he incurred another occurrence under the
   Attendance Policy.
           International Paper appointed a guidance committee, which
   recommended that Price be terminated. John Woodall, one of Price’s
   supervisors, stated that Price was terminated because he left early on August
   7. Woodall explicitly testified that if Price had not left early that day, there
   would not have been a guidance committee meeting, and there would have
   been no issue for termination.
           Shortly after his termination, Price filed the present suit against
   International Paper. As relevant here, Price alleges that International Paper
   (1) interfered with his rights under the FMLA and (2) retaliated against him
   for taking FMLA leave. International Paper moved for summary judgment




           2
             Some facts in the record indicate that Price may have been at work at some point
   on July 28; however, he fell ill that day and returned home.




                                               3
Case: 21-30220      Document: 00516233567           Page: 4   Date Filed: 03/10/2022

                                     No. 21-30220




   on Price’s FMLA interference and retaliation claims, which the district court
   granted. Price timely appealed.
                       B. Jurisdiction & Standard of Review
          We review “a district court’s grant of summary judgment de novo,
   applying the same standards as the trial court.” Griffin v. United Parcel Serv.,
   Inc., 661 F.3d 216, 221 (5th Cir. 2011). Summary judgment is proper where
   “the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” FED. R. CIV.
   P. 56(a). We view the evidence in the light most favorable to the nonmoving
   party and draw all reasonable inferences in its favor. Smith v. Reg’l Transit
   Auth., 827 F.3d 412, 417 (5th Cir. 2016). In addition, when reviewing, we
   “refrain from making credibility determinations or weighing the evidence.”
   Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).
                                     C. Discussion
          The FMLA guarantees eligible employees the right to take a total of
   twelve weeks of medical leave during any twelve-month period for a serious
   medical condition. 29 U.S.C. § 2612(a)(1)(D). As such, the FMLA prohibits
   employers from “interfer[ing] with, restrain[ing], or deny[ing] the exercise”
   of “any right provided.” Id. § 2615(a)(1). Concomitantly, the FMLA also
   prohibits employers from “discharg[ing] or in any other manner
   discriminat[ing] against any individual for opposing any practice made
   unlawful” by the Act. Id. § 2615(a)(2).
          Price alleges that International Paper violated the FMLA by
   interfering with his rights and retaliating against him for exercising such
   rights. We discuss both claims below.
      1. FMLA Interference




                                          4
Case: 21-30220        Document: 00516233567              Page: 5       Date Filed: 03/10/2022

                                         No. 21-30220




           The district court granted summary judgment on Price’s interference
   claim, concluding that Price could not establish a prima facie case. To
   establish a prima facie interference case, Price must prove the following
   elements: “(1) he was an eligible employee; (2) his employer was subject to
   FMLA requirements; (3) he was entitled to leave; (4) he gave proper notice
   of his intention to take FMLA leave; and (5) his employer denied him the
   benefits to which he was entitled under the FMLA.” Caldwell v. KHOU-TV,
   850 F.3d 237, 245 (5th Cir. 2017).3
           Price theorizes that International Paper interfered with his FMLA
   rights by improperly subjecting him to return-to-work requirements
   associated with continuous leave, rather than intermittent leave. The district
   court concluded that Price (1) “was not certified by his treating physician”
   for the July 20 absence, and (2) did not notify “[International Paper] of his
   intention to take August 7, 2018, as FMLA leave”; therefore, Price could not
   establish two elements of his prima facie case. Nevertheless, the court went
   on to conclude that “Price took continuous leave, not intermittent leave, and
   [International Paper] was within its rights to require Price to submit a
   doctor’s certification as to Price’s fitness to return to work.” Therefore,
   summary judgment was warranted because Price had not been denied any
   benefits under the FMLA.
           The district court’s reasoning suffers from three fatal flaws. First, at
   the outset, we note that the district court’s focus on the July 20 absence was
   misplaced. Woodall, one of Price’s supervisors, testified that if Price had not
   left early on August 7, he would not have been terminated. Indeed, Woodall
   confirmed that, but for the August 7 occurrence, “there wouldn’t have been



           3
            Neither party disputes that Price is an eligible employee, that International Paper
   was subject to FMLA requirements, or that Price was entitled to leave.




                                                5
Case: 21-30220     Document: 00516233567          Page: 6   Date Filed: 03/10/2022

                                   No. 21-30220




   a committee meeting” and “there would be no issue for termination.”
   Drawing all factual inferences in Price’s favor then, we must assume that
   Price would not have been terminated if he had not left work early on August
   7. Accordingly, whether or not July 20 was FMLA-approved leave is
   irrelevant.
          Second, the district court assumed that Price intended to miss work
   on August 7 as part of his FMLA leave. That assumption is incorrect. Price
   did not take FMLA leave on August 7; rather, the uncontroverted evidence
   establishes that Price returned to work at the conclusion of his FMLA leave
   period on August 6. Despite his return, Deas, a supervisor, asked Price to
   leave because he did not have a medical release. Thus, as Price argues, he
   was absent only because International Paper refused to allow him to work
   without a medical release. But according to Price, International Paper was
   not permitted to demand such a release because his leave was intermittent.
          This leads us to the third error in the district court’s holding: the
   district court concluded that, because Price was absent from work for a
   sixteen-day period, his leave was continuous, rather than intermittent. As
   such, “[International Paper] was within its rights to require a doctor’s
   certification as to Price’s fitness to return to work.” This conclusion was
   incorrect.
          The FMLA permits employees to seek either continuous leave or
   intermittent leave. 29 U.S.C. § 2612(b)(1). Admittedly, the FMLA and its
   accompanying regulations do not provide clear parameters on what qualifies
   as intermittent leave versus continuous leave. The regulations merely note
   that intermittent leave is “leave taken in separate blocks of time due to a
   single qualifying reason.” 29 C.F.R. § 825.202(a). The distinction between
   the types of leave is important, however, as the regulations permit employers
   to require medical releases as a condition to return to employment for non-




                                        6
Case: 21-30220         Document: 00516233567         Page: 7    Date Filed: 03/10/2022

                                      No. 21-30220




   intermittent leave. Id. § 825.312(e) (“An employer may delay restoration to
   employment until an employee submits a required fitness-for-duty
   certification.”).    However, the regulations do not contemplate such a
   demand for intermittent leave. See id. § 825.312(f) (“An employer is not
   entitled to a certification of fitness to return to duty for each absence taken
   on an intermittent . . . schedule.”).

          Price maintains that his leave was intermittent; therefore, he was
   under no obligation to provide a fitness-for-duty certification or any other
   medical release before he could return to his position. Price cites to evidence
   in the record which supports this contention, namely the documentation
   from his medical provider. In this document, Price’s medical provider
   certified a request only for intermittent leave; the provider did not indicate that
   Price was taking a combination of continuous leave and intermittent leave.
   International Paper approved this FMLA intermittent leave request and has
   not provided any contradicting evidence establishing that it denied
   intermittent leave or otherwise substituted continuous leave. International
   Paper nevertheless argues that “Price’s leave was not intermittent because it
   was not ‘several days’” as the regulations guide. However, it fails to direct
   us to any analogous authority holding that a sixteen-day period is per se
   continuous leave and cannot be categorized as intermittent leave.
          Additionally, whether or not Price was actually gone for a sixteen-day
   period is disputed. According to Price, he attempted to return to work on
   July 28 but fell ill. If true, Price was not absent for sixteen days straight as
   International Paper argues and as the district court concluded. Regardless,
   this is precisely the kind of factual dispute that is inappropriate for resolution
   at summary judgment. See Ion v. Chevron USA, Inc., 731 F.3d 379, 389 (5th
   Cir. 2013). Because there are disputed facts, and in the absence of any
   contrary precedent, we find International Paper’s argument unavailing.




                                           7
Case: 21-30220       Document: 00516233567           Page: 8   Date Filed: 03/10/2022

                                      No. 21-30220




          Even assuming arguendo that the absence was continuous,
   International Paper fails to show that it satisfied its own requirements for
   requesting a medical release. We recognize that, for continuous leave, an
   employer is permitted to require a “fitness-for-duty certification” prior to an
   employee’s return. See 29 C.F.R. § 825.312(a). But an employer cannot
   simply demand such a certification from an employee without adequate
   notice. Rather, “[i]f the employer will require the employee to present a
   fitness-for-duty certification to be restored to employment, the employer
   must provide notice of such requirement,” id. § 825.300(d)(3), “at the same
   time [the employer] issues the designation notice,” id. § 825.312(f). A
   “[f]ailure to follow the notice requirements . . . may constitute an
   interference with” FMLA rights. Id. § 825.300(e).
          Nothing in the record indicates that, at the same time it issued the
   designation notice, International Paper informed Price that he would need a
   fitness-for-duty certification or any other medical release. Instead, the record
   supports a contrary conclusion. Taking Price’s evidence as true for purposes
   of this appeal, one could conclude that International Paper waited for Price
   to show up to work on August 7 before letting him know of the certification
   requirement, made Price leave work for failing to meet the requirement, and
   then consequently terminated Price because he left. That was inconsistent
   with the fact that International Paper had not required Price to submit a
   medical release after he returned from his prior FMLA leave and that Price
   had even returned to work on August 6—the day before—without any
   controversy. At bottom, the notion that Price was sent home on August 7 by
   International Paper but then fired for going home on August 7 creates, at the
   very least, a fact issue on this point.
          In sum, viewing the evidence in the light most favorable to Price, we
   conclude that the district court erred in finding that Price’s leave was
   continuous or, alternatively, that they gave him appropriate notice of the



                                             8
Case: 21-30220     Document: 00516233567          Page: 9     Date Filed: 03/10/2022

                                   No. 21-30220




   need for a medical release. Accordingly, a reasonable jury could conclude
   that International Paper interfered with Price’s FMLA-protected rights
   when it sent Price home on August 7, rather than allowing him to return to
   work. Because the uncontroverted evidence establishes that Price would not
   have been subject to termination despite the August 7 occurrence, and
   International Paper caused the occurrence as more fully discussed above, we
   conclude that the district court erred in granting summary judgment on
   Price’s interference claim.
      2. FMLA Retaliation
          The district court also granted summary judgment on Price’s
   retaliation claim, concluding that (1) Price failed to state a prima facie
   retaliation case, and (2) even if he could, International Paper had a non-
   discriminatory reason for Price’s termination. We conclude that the district
   court did not commit any reversible error on this claim.
       We therefore REVERSE the district court’s summary judgment order
   in so far as it pertains to the interference claim and REMAND the case for
   further proceedings consistent with this opinion.          We AFFIRM the
   remainder of the district court’s judgment.




                                         9